DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see Remarks, filed 06/09/2022, with respect to the rejection under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections have been withdrawn. 
Applicant's arguments filed 06/09/2022, with respect to the rejection under 35 U.S.C. 102(a), have been fully considered but they are not persuasive. 
Applicant argues that Pokemon Bank (PB) does not teach that content data is transmitted and/or received between servers for storing the content data. The examiner must respectfully disagree. PB discloses that a player may transfer their Pokemon from a first game (i.e., a first server) to a different second game (i.e., a second server) (PB, pgs. 1-2, Pokemon bank allows players to store their Pokemon in the cloud, players are also able to transfer their Pokemon from a first game in the series to a second game). 
Applicant argues that PB does not teach restricted communication based on a not valid right. The examiner must respectfully disagree. PB discloses that a player must have a current valid subscription (i.e., a valid right) in order to transfer their Pokemon (PB, pg. 2, Pokemon bank is a paid service with an annual subscription, i.e., determining whether a player’s subscription is current or valid). 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715